DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 4 is objected to because of the following informalities:  With respect to claim 4, “the two protrusions” in lines 3-4 lack proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (WO 2017/164314) in view of Minoru et al. (3,823,808).

With respect to claim 2, Kodama et al. teaches a tape cassette (30) used for a printer (1) including a thermal head (10) and a cassette holder (8) to which the tape cassette (30) is attachable (as seen in Fig. 3), the tape cassette (30) comprising: a tape roll (206) formed by winding a tape (153), the tape (153) having a width defining a widthwise direction (as seen in Fig. 5); a casing (31) accommodating therein the tape roll (206), a tape conveying passage (defined by the path of the tape 153 as it is conveyed through the casing 31) being defined in the casing (31); a regulation guide (defined by the walls forming the tape outlet port 34a) positioned at the tape conveying passage (as defined by the path of the tape 153 as its fed through the casing 31) to restrict displacement of the tape (153) in the widthwise direction; wherein the casing (31) has a recessed portion (39) in which the thermal head (10) is inserted upon attachment of the tape cassette (30) to the cassette holder (8), wherein the tape cassette (30) further comprises an arm (34) portion extending toward the recessed portion (as seen in Fig. 12), the arm portion (34) comprising a tape lead-out portion (a hole 34a) through which the tape (153) is directed toward the recessed portion (39), wherein the regulation guide (the walls of the casing forming hole 34a) is positioned at the tape lead-out portion (a hole 34a), wherein the tape cassette (30) further comprises a first wall (34b) positioned in the arm portion (34) and extending along the tape conveying passage (as seen in Fig. 13), the first wall (34b) having an upstream end portion (i.e. portion closer to spool 42) and a downstream end portion (i.e. a portion closer to hole 34a) in the conveying direction of the tape (as seen in Fig. 13). 
Kodama et al. remains silent regarding a resin film  positioned upstream of the regulation guide in a conveying direction of the tape and along the tape conveying passage, the resin film being in contact with the tape in a contacting direction to apply pressing force to the tape in the contacting direction, wherein the resin film is positioned in the arm portion and along the tape conveying passage at a position upstream of the tape lead-out portion in the conveying direction of the tape, the contacting direction being perpendicular to a surface of the tape, and wherein the resin film contacts the tape at a position between the upstream end portion and the downstream end portion of the first wall in the conveying direction of the tape, thereby nipping the tape in cooperation with the first wall.
Kuzuya et al. teaches a similar tape cassette having a film (30)  positioned upstream of a regulation guide (41) in a conveying direction of a tape (17) and along a tape conveying passage (defined by a travel path of the tape 17 through the cartridge 12), the film (30) being in contact with the tape (17) in a contacting direction (perpendicular to the convening direction of the tape 17) to apply pressing force to the tape (17) in the contacting direction (i.e. the perpendicular direction of the tape conveying direction), wherein the film (30) is positioned in a arm portion (a cassette portion forming an arm defined between 32 and 41) and along the tape conveying passage (as seen in Fig. 2) at a position upstream (to the right of 41) of a tape lead-out portion (defined near 41 where the tape exits the cartridge) in the conveying direction of the tape (as seen in Fig. 2), the contacting direction being perpendicular to a surface of the tape (17, as 30 makes contact with a face of 17 in a direction perpendicular to the conveying direction of the tape 17), and wherein the film (30) contacts the tape (17) at a position between the upstream end portion and the downstream end portion of a first wall (defined by a portion of 27 directly opposite 30 in the examiner defined arm portion of the cartridge, Fig. 3) in the conveying direction of the tape (17), thereby nipping the tape (17) in cooperation with the first wall (i.e. the portion of 27 directly opposite 30, which sandwiches the tape between the portion of 27 in the arm and film 30).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arm portion of Kodama et al. such that the film taught in Minoru et al. is mounted on a wall of the arm directly opposite the first wall of Kodama et al., thereby sandwiching the tape of Kodama therebetween, as taught in Minoru et al. because such a modification ensures stable movement of the tape during printing, thereby increasing the service life or durability of a printing head, Col. 4 lines 28-36.
Kodama et al. as modified by Minoru et al. remains silent regarding the film being made from resin.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the film of Minoru et al. to be made from resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Such a modification ensures element 30 is flexible enough to provide the contact force without being too stiff to allow movement when feeding the tape through the cassette.

With respect to claim 3, Kodama et al. teaches the tape cassette further comprising: a ribbon roll (306) accommodated in the casing (31) and formed by winding an ink ribbon (60), an ink contained in the ink ribbon (60) being transferred to the fabric tape (153) in the recessed portion (39) upon application of heat from the thermal head (10), the ink ribbon (60) being conveyed along an ink ribbon conveying passage (i.e. a pathway defined by the travel path of the ink ribbon through the casing 31); and a ribbon take-up roll (44) accommodated in the casing (31) and formed by taking up the ink ribbon (60) from which the ink is transferred, the first wall (34b) is positioned between the tape conveying passage (path of 153) and the ink ribbon conveying passage (as the wall 34b separates the tape and ribbon).

With respect to claim 6, Kodama et al. teaches the tape cassette wherein the resin film (as taught by Minoru et al.) has one end, and wherein the tape cassette (30) further comprises a second wall (i.e. a wall of the arm 34 supporting the resin film) positioned in the arm portion (34) at a position downstream of the one end of the resin film (30 of Minoru et al.) in the conveying direction (of the tape) to prevent the resin film (30 of Minoru et al.) from moving in a downstream direction (i.e. feeding direction, as the second wall secures 30 to the cassette).

With respect to claim 13, Kodama et al. teaches the cassette wherein the tape is a fabric tape (Abstract).

With respect to claim 14, Kodama et al. teaches the cassette wherein the tape printer (1) includes a platen roller (46) facing the thermal head (10) when the tape cassette (30) is attached to the cassette holder (8), and wherein the tape conveying passage (passage defined by the travel path of the tape) is bent (as seen in Fig. 4, the path is curved) at the platen roller (46) and at the regulation guide (34a).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (WO 2017/164314) in view of Minoru et al. (3,823,808), as applied to claim 2, further in view of NISHIHARA et al. (EP 3434493).

With respect to claim 5, Kodama et al. as modified teaches all that is claimed in the above rejection of claim 2 but remains silent regarding the resin film is set in the arm portion in a forcibly resiliently deformed state, the resin film having a resilient restoration force to contact and press against the tape.
NISHIHARA et al. teaches a film being a resilient film (i.e. a leaf spring) set in an arm portion in a forcibly resiliently deformed state [0057], the resilient film (52) having a resilient restoration force to contact and press against the tape (against a wall 51).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the resin film of Kodama et al. as modified with the specific states and forces taught in NISHIHARA et al. because NISHIHARA et al. teaches such a modification improves the running stability of the tape during conveyance [0058].

Claims 7-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (WO 2017/164314) in view of Martinez et al. (6,135,657).

With respect to claim 7, Kodama et al. teaches a tape cassette (30) used for a printer (1) including a thermal head (10) and a cassette holder (8) to which the tape cassette (30) is attachable, the tape cassette (30) comprising: a tape roll (206) formed by winding a tape (153), the tape (153) having a width defining a widthwise direction (as seen in Fig. 5); a casing (31) having a surface (31A) and accommodating therein the tape roll (206), a tape conveying passage (i.e. a passage defined by travel path of the tape 153) being defined in the casing (31); a regulation guide (defined by the walls forming the tape outlet port 34a) positioned at the tape conveying passage (as defined by the travel path of the tape 153) to restrict displacement of the tape in the widthwise direction (via the walls of 34a).
Kodama et al. remains silent regarding a pressure member positioned upstream of the regulation guide in a conveying direction of the tape and along the tape conveying passage, the pressure member being in contact with the tape in a contacting direction to apply pressing force to the tape in the contacting direction, wherein the pressure member comprises a resin film and an elastic member, which are arranged between the tape roll and the surface of the casing in the widthwise direction, such that the resin film in direct  contact with a widthwise edge of the tape roll and the elastic member is positioned between the resin film and the surface of the casing, the elastic member being configured to elastically urge the resin film in the contacting direction toward the widthwise edge of the tape roll, thereby bringing the resin film into pressure contact with the widthwise edge of the tape roll.
Martinez et al. teaches a similar cassette having a pressure member (26 and 47) positioned upstream of a regulation guide (i.e. an exit hole for the tape) in a conveying direction (as defined by a travel path of the tape through the cassette) of a tape (18) and along the tape conveying passage (as defined by the travel path of that tape 18 through the cassette), the pressure member (26 and 47) being in contact with the tape (i.e. as 47 pushes against 26 which makes contact with the tape, as seen in Fig 1) in a contacting direction (i.e. a direction along the axis of rotation for the tape 18) to apply pressing force to the tape in the contacting direction (the direction along the rotational axis of 18), wherein the pressure member (26 and 47) comprises a resin film (26) and an elastic member (47), which are arranged between the tape roll (18) and a surface (i.e. the bottom surface) of the casing in the widthwise direction (as 47 extends upward from the bottom surface), such that the resin film (26) in direct  contact with a widthwise edge of the tape roll (as seen in Fig. 1, where 26 makes direct contact with the roll of tape 18) and the elastic member (47) is positioned between the resin film (26) and the surface of the casing (i.e. the bottom surface of the cassette, as 47 extents from that surface), the elastic member (47) being configured to elastically urge the resin film (26) in the contacting direction (along the rotational axis of roll 18) toward the widthwise edge of the tape roll (as seen in Fig. 1), thereby bringing the resin film (26) into pressure contact with the widthwise edge of the tape roll (as seen in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the cassette of Kodama et al. to include the pressure member of Martinez et al. because such a modification exerts the appropriate amount of force to the supply roll to maintain uniform pre-printing tension, Col. 4 lines 4-10, thereby, improving the printing quality of Kodama et al.
With respect to claim 9, Kodama et al. as modified teaches the tape cassette (30) wherein the elastic member [0090] is adhesively fixed to the surface of the casing [0090], the surface facing the resin film [0090].

With respect to claim 10, Kodama et al. as modified wherein the elastic member (of 180) comprises a first elastic member (i.e. a first 180) and a second elastic member (i.e. a second of 180) positioned at a position diametrically opposite to the first elastic member with respect to an axis of the tape roll (as seen in Fig. 8 of Murata et al.).

With respect to claim 11, Kodama et al. as modified wherein the tape roll has a feed-out portion (i.e. a portion near where the tape unwinds from its roll) at which the tape (153) is fed out from the tape roll (206) toward the tape conveying passage (passage defined by the travel path of the tape 153), and wherein the elastic member (47 of Martinez et al.) presses against at least a portion of the widthwise edge of the tape roll through the resin film (26 of Martinez et al.) at a position corresponding to the feed-out portion (as modified).

With respect to claim 12, Kodama et al. as modified wherein the elastic member (47 of Martinez et al.) presses against at least a portion of the widthwise edge of the tape roll (of Kodama et al. as modified) through the resin film (26 of Martinez et al.) at a position corresponding to a tangential line at an outer diameter of the tape roll (as the tape is unwound from the roll during feeding, and 26 makes contact with the edge of the tape tangentially as the tape separates from the roll).

With respect to claim 15, Kodama et al. teaches the cassette wherein the tape is a fabric tape (Abstract).

With respect to claim 16, Kodama et al. teaches the cassette wherein the tape printer (1) includes a platen roller (46) facing the thermal head (10) when the tape cassette (30) is attached to the cassette holder (8), and wherein the tape conveying passage (passage defined by the travel path of the tape) is bent (as seen in Fig. 4, the path is curved) at the platen roller (46) and at the regulation guide (34a).

With respect to claim 17, Kodama et al. as modified teaches the cassette wherein as viewed in the widthwise direction (when view the cassette from a z axis), the resin film (26) is overlapped with an entire part of the tape roll (as seen in Martinez et al.).

With respect to claim 18, Kodama et al. as modified by Martinez et al. et al. remains silent regarding the elastic member being made from sponge.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify elastic member of Martinez to be made from sponge material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Such a modification ensures element 47 is elastic enough to provide needed contact force without being too stiff to allow movement when feeding the tape through the cassette.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huss et al. (6,520,696) teaches a similar cassette having various spring elements to tension the tape during feeding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853